 Case 1:18-cr-00160-LMB Document 73 Filed 01/15/19 Page 1 of 8 PageID# 1225




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Alexandria Division

UNITED STATES OF AMERICA,                    :
                                             :
       v.                                    :       Case No.: 1:18CR00160-001
                                             :
KEISHA WILLIAMS,                             :

               DEFENDANT’S MEMORANDUM IN AID OF SENTENCING

       Pursuant to Section 6A1.2 of the Federal Sentencing Guidelines the defendant, KEISHA

WILLIAMS, comes now and submits the following:

I.     Objections to Presentence Report

       A.      Acceptance of Responsibility USSG § 3E1.1


       U.S.S.G. § 3E1.1 permits the district court to decrease a defendant's offense level by two

"if the defendant clearly demonstrates acceptance of responsibility for his offense." In order to

receive reduction for acceptance of responsibility, "a defendant must prove by a preponderance

of the evidence that he has clearly recognized and affirmatively accepted `personal responsibility

for his criminal conduct.'" United States v. Martinez, 901 F.2d 374, 377 (4th Cir. 1990)).


       The advisory guideline range calculated in the presentence investigative report does not

afford the defendant an adjustment for acceptance of responsibility pursuant to U.S.S.G. § 3E1.1.

The defendant objects to this denial.

       The defendant entered pleas of guilty to each count of the superseding indictment. By

doing so she demonstrated her acceptance of responsibility for her criminal conduct.          The

defendant submits an adjustment in her advisory guideline range should be adjusted by 2 levels

downward.




                                                                                                1
 Case 1:18-cr-00160-LMB Document 73 Filed 01/15/19 Page 2 of 8 PageID# 1226




II.    Sentencing Factors

       A sentencing court is required to consider the guidelines ranges, see 18 U.S.C.A

3553(a)(4)(Supp. 2004), but is permitted to tailor the sentence in light of other statutory concerns

as well. Specifically, 18 USC 3553(a) notes:

       The court shall impose a sentence sufficient, but not greater than necessary, to
       comply with the purposes set forth in paragraph (2) of this subsection. The court,
       in determining the particular sentence to be imposed, shall consider—
               (1)    the nature and circumstances of the offense and the history and
                      characteristics of the defendant;
               (2)    the need for the sentence imposed—
                      (A)     to reflect the seriousness of the offense, to promote respect
                              for the law, and to provide just punishment for the offense;
                      (B)     to afford adequate deterrence to criminal conduct;
                      (C)     to protect the public from further crimes of the defendant;
                              and
                      (D)     to provide the defendant with needed educational or
                              vocational training, medical care, or other correctional
                              treatment in the most effective manner;
               (3)    the kinds of sentences available;
               (4)    the kinds of sentence and the sentencing range established for—
                      (A)     the applicable category of offense committed by the
                              applicable category of defendant as set forth in the
                              guidelines issued by the Sentencing Commission pursuant to
                              section 994(a)(1) of title 28, United States Code, and that are
                              in effect on the date the defendant is sentenced; or
                      (B)     in the case of a violation of probation or supervised release,
                              the applicable guidelines or policy statements issued by the
                              Sentencing Commission pursuant to section 994(a)(3) of
                              title 28, United States Code;
               (5)    any pertinent policy statement issued by the Sentencing
                      Commission pursuant to 28 U.S.C. 994(a)(2) that is in effect on the
                      date the defendant is sentenced;
               (6)    the need to avoid unwarranted sentence disparities among
                      defendants with similar records who have been found guilty of
                      similar conduct; and
               (7)    the need to provide restitution to any victims of the offense.

       The Supreme Court has described the process for imposing a sentence under the advisory

sentencing guidelines as follows:




                                                                                                  2
 Case 1:18-cr-00160-LMB Document 73 Filed 01/15/19 Page 3 of 8 PageID# 1227




       [A] district court should begin all sentencing proceedings by correctly calculating
       the applicable [United States Sentencing] Guidelines range. As a matter of
       administration and to secure nationwide consistency, the Guidelines should be the
       starting point and the initial benchmark. The Guidelines are not the only
       consideration, however. Accordingly, after giving both parties an opportunity to
       argue for whatever sentence they deem appropriate, the district judge should then
       consider all of the [18 U.S.C.] §3553(a) factors to determine whether they support
       the sentence requested by a party. In so doing, he may not presume that the
       Guidelines range is reasonable. He must make an individualized assessment based
       on the facts presented. If he decides that an outside-Guidelines sentence is
       warranted, he must consider the extent of the deviation and ensure that the
       justification is sufficiently compelling to support the degree of the variance…[A]
       major departure should be supported by a more significant justification than a minor
       one. After settling on the appropriate sentence, he must adequately explain the
       chosen sentence to allow for meaningful appellate review and to promote the
       perception of fair sentencing.

Gall v. United States, 128 S.Ct. 586, 596-97 (2007)(citations and footnote omitted; see also

Kimbrough v. United States, 128 S.Ct. 558, 569-70 (2007).

       A. Advisory Sentencing Guidelines

       This Honorable Court must consider the advisory sentencing guidelines. Further, the

district court must provide some individualized assessment “justifying the sentence

imposed and rejection of arguments for a higher or lower sentence based on § 3553.”

United States v. Lynn, 592 F.3d 572, 584 (4th Cir. 2010). Under the law of this circuit a

district court must address or consider all non-frivolous reasons presented for imposing a

different sentence and explain why he has rejected those arguments. United States v. Blue,

877 F.3d 513, 518 (4th Cir. 2017); Slappy, 872 F.3d 202, 207 (4th Cir. 2017) (internal

citation and quotation marks omitted).


       An individualized assessment requires “that district courts consider the defendant’s

non-frivolous arguments for a downward departure, impose an individualized sentence

based on the characteristics of the defendant and the facts of the case, and explain the

                                                                                              3
 Case 1:18-cr-00160-LMB Document 73 Filed 01/15/19 Page 4 of 8 PageID# 1228




sentence chosen.” Id. A "‘sentencing judge should set forth enough to satisfy the appellate court

that he has considered the parties’ arguments and has a reasoned basis for exercising his own legal

decision-making authority’" by articulating how the sentencing factors apply to the case before it.

United States v. Carter, 564 F.3d 325, 328 (4th Cir. 2009) (quoting Rita, 551 U.S. at 356).


       The defendant submits the appropriate guideline sentencing range is 188-235 months. The

proper adjusted offense level is 36 and the defendant is a criminal history category I. For the

reasons detailed below, the defendant submits a sentence within this range would result in a

sentence which is greater than necessary. The defendant submits a sentence of 120 months would

satisfy the legitimate sentencing goals of § 3553(a).


       B. § 3553(a) Sentencing Factors

       In addition to considering the advisory sentencing range recommended under the federal

sentencing guidelines, and statutory restrictions this Honorable Court must also consider the

sentencing factors set forth in § 3553(a). The defendant submits an application of these factors to

the case at bar leads to the conclusion that a sentence within the recommended guideline range of

188-235 months would be far greater than necessary. Further in light of the defendant’s history

and characteristics, the nature and circumstances of the offense, need to deter, and the need to

avoid unnecessary disparity between similarly situated defendants a sentence of 120 months would

be appropriate.

                  1. History and Characteristic of The Defendant

       Ms. Williams is a highly educated woman. She possesses a bachelor, masters, and law

degree. She is a criminal history category I. The defendant does not have a history of violence.




                                                                                                 4
 Case 1:18-cr-00160-LMB Document 73 Filed 01/15/19 Page 5 of 8 PageID# 1229




There is no history of substance abuse, or mental health issues. There is simply no reason to

believe she is a risk of reoffending.

       As this Court is well familiar the need to address the rehabilitative needs of the defendant

may impact the appropriate sentence. Given the personal characteristics of this defendant there is

no reason to impose a lengthy sentence to address these needs.

       The need to incapacitate a defendant in order to protect society from potential violence

being perpetrated is also a well recognized reason to support a longer sentence. Again, there is no

evidence to suggests this defendant has a history of violence. Further, there is no reason to believe

this defendant represents a threat of future violence.

       The defendant submits her history and characteristics do not justify a sentence within the

advisory guideline range.

               2. Nature and Circumstances of the Offense

       The nature and circumstances of the offense for which Ms. Williams has entered guilty

pleas are very familiar to this Honorable Court. In essence, Ms. Williams along with her co-

conspirators defrauded victims out of money. This defendant did not perpetrate any acts or threats

of violence. No weapons were involved. The defendant submits the non-violent nature of her

offense conduct mitigates in favor of a lower sentence.

               3. Need to Deter

       A sentence of 120 months would serve as a significant deterrence to both the defendant

and others that would commit similar offenses. A sentence of 120 months would be a significant

sentence for a defendant facing her first period of incarceration. It would also serve as a beacon

to others that such conduct will not be tolerated.


                                                                                                   5
 Case 1:18-cr-00160-LMB Document 73 Filed 01/15/19 Page 6 of 8 PageID# 1230




               4. Need to Avoid Unwarranted Disparities

       As noted above and detailed in the presentence report, the defendant did not perpetrate

these offenses alone. This Honorable Court is required to consider the treatment of similarly

situated defendants when fashioning an appropriate sentence. In the instant matter the defendant

urges this Honorable Court to consider the sentences imposed on her co-conspirators in this matter.


       The longest sentence imposed on any of the co-conspirators in this matter is the 3 months

imposed on Ruben S. Gresham, Sr. Co-conspirators Christian D’Andrade, Carla Donna McPhun,

and Arthur Robinson all received probationary sentences. While the defendant fully acknowledges

her role in the offense distinguishes her from her co-conspirators she maintains that a sentence

within the advisory guideline range was drastically overstate any distinction.


       A sentence of 120 months would be far greater than the combined periods of incarceration

imposed on her co-conspirators. Again, while her co-conspirators clearly played less pivotal roles

their participation nevertheless were significant. Their roles, individually and collectively, aided

the commission of these offenses. Both Arthur Robinson and Ruben S. Gresham, Sr. committed

assaultive behavior in order to further the goals of the conspiracy. Both Christian D’Andrade and

Carla Donna McPhun recruited investors into the scheme. They are also responsibly for the

financial damage caused by the conspiracy. Ms. Williams sentence should reflect her greater role

but yet still be proportional to the sentences imposed on her co-conspirators.


III.   Conclusion

       Wherefore, the defendant KEISHA WILLIAMS respectfully requests that this Honorable

Court sentence her to a period of 120 months of incarceration.




                                                                                                  6
Case 1:18-cr-00160-LMB Document 73 Filed 01/15/19 Page 7 of 8 PageID# 1231




    Respectfully submitted,
    KEISHA WILLIAMS
    By Counsel


    _____________/s/______________
    Robert L. Jenkins, Jr.
    Bynum & Jenkins
    1010 Cameron Street
    Alexandria, VA 22314
    703 309 0899 Telephone
    703 549 7701 Fax
    RJenkins@BynumAndJenkinsLaw.com
    Counsel for Defendant KEISHA WILLIAMS




                                                                             7
 Case 1:18-cr-00160-LMB Document 73 Filed 01/15/19 Page 8 of 8 PageID# 1232




                                CERTIFICATE OF SERVICE

       I hereby certify that on January 15, 2019, I caused a true and accurate copy of the
foregoing was not served on all counsel of record via ECF.

       __________/s/____________
       Robert L. Jenkins, Jr.
       Bynum & Jenkins
       1010 Cameron Street
       Alexandria, VA 22314
       703 309 0899 Telephone
       703 549 7701 Fax
       RJenkins@BynumAndJenkinsLaw.com
       Counsel for Defendant KEISHA WILLIAMS




                                                                                             8
